Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 allowed.
            The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein etching the one or more portions of the at least one spacer layer comprises removing a top portion of the at least one spacer layer to expose the at least one mandrel structure and removing a bottom portion of the at least one spacer layer to expose the substrate layer, wherein the polymer layer passivates the one or more lateral sidewalls while the one or more portions of the at least one spacer layer are etched, in combination with the rest of the limitations of claim 1
  Regarding independent claim 16, the cited prior art of record fails to disclose or render obvious a plasma processing apparatus comprises the limitation of wherein etching the one or more portions of the spacer structure comprises removing a top portion of the spacer structure to expose a mandrel structure formed on a substrate layer of the workpiece and removing a bottom portion of the spacer structure to expose the substrate layer, wherein the polymer layer passivates the one or more lateral sidewalls while the one or more portions of the spacer structure are etched, in combination with the rest of the limitations of claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAN VINH/Primary Examiner, Art Unit 1713